


Exhibit 10.1

 

CONFIDENTIAL TREATMENT REQUESTED BY COMMUNITY CHOICE FINANCIAL, INC. —
CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE COMMISSION

 

Execution Copy

 

ECASH SOFTWARE LICENSE AGREEMENT

 

This eCash Software License Agreement (“Agreement”) is made effective as of June
26, 2013 (the “Effective Date”), by and between eCash Software Systems, Inc., a
Mississippi corporation (“Licensor”), having its principal place of business at
216 Avalon Circle, Brandon, Mississippi 39047, and Community Choice Financial
Inc., an Ohio corporation (“Licensee”), having its principal place of business
at 7001 Post Road, Suite 200, Dublin, Ohio 43016.

 

Background Information

 

Licensor is in the business of developing and marketing web-based software for
the financial services industry and is the owner of all right, title and
interest in and to that certain proprietary software system commonly known as
the eCash Software System, and more particularly described herein.

 

Licensee is a leading retailer of financial services to unbanked and underbanked
consumers through a network of over 490 retail storefronts across 14 states and
across more than 20 states via the internet.

 

Licensee desires to obtain for itself and its Affiliates (as defined herein),
and Licensor desires to grant, a nonexclusive license to install and use the
Software (as defined herein), subject to the terms and conditions set forth
herein.

 

Provisions

 

Accordingly, in consideration of the foregoing and with the intent to be legally
bound, the parties hereby agree as follows:

 

1.                                      Definitions.  As used in this Agreement,
the following capitalized terms shall have the definitions set forth below:

 

a.                                      “Affiliates” shall mean existing or
future related affiliated and subsidiary companies (including subsidiaries of
affiliated companies) of Licensee.

 

b.                                      “Confidential Information” shall mean
any information relating to or disclosed in the course of the performance of
this Agreement, which is or should be reasonably understood to be confidential
or proprietary to the disclosing party or is otherwise marked “Confidential” or
“Proprietary” or with words of similar import. For the avoidance of doubt, the
Software, the Source Code and the Documentation are all Confidential Information
of Licensor.

 

1

--------------------------------------------------------------------------------


 

c.                                       “Data Processing Centers” shall mean
the equipment and location(s) identified in Exhibit A, attached hereto and
incorporated by reference herein, and which may be amended from time-to-time,
upon which the Software may be installed.

 

d.                                      “Derivative Works” shall mean any
improvement, revision, modification, translation (including compilation or
recapitulation by computer), abridgment, condensation, expansion or other work
developed by Licensee which is based upon, in whole or in part, the Source Code
and/or the Documentation.

 

e.                                       “Documentation” shall mean any written,
explanatory materials provided to Licensee in connection with this Agreement and
relating to the operation or use of the Software, and any copies thereof. The
table of contents to the initial Documentation shall be attached as Exhibit B.

 

f.                                        “Escrow Agent” shall mean an escrow
agent reasonably acceptable to both Licensee and Licensor.

 

g.                                       “Escrow Materials” shall include ***,
the Documentation, all software developer notes and logs, *** and other
materials necessary to enable Licensee to maintain, service and update the
Software ***.

 

h.                                      “Intellectual Property Rights” shall
mean any and all patent rights, copyrights, mask rights, trademarks, trade names
and service marks, any and all registrations of and applications for
registration of any of the foregoing, any and all rights in trade secrets and/or
know-how, and any and all other intellectual or industrial property rights
recognized in any jurisdiction now or in the future.

 

i.                                          “Licensee” shall mean (i) CCF and
(ii) any entity in which CCF: (A) owns or controls, directly or indirectly, at
least 50% of the stock, partnership shares or membership interests in an entity
having the right to vote for or appoint directors thereto, and/or (B) has the
right to determine management direction whether through having a majority
representation on a board of directors of a corporation or by holding, directly
or indirectly through one or more subsidiaries, at least 50% of the general
partnership interests of a partnership.

 

j.                                         “License Purchase Price” shall mean
the amounts set forth on Exhibit C, attached hereto and incorporated by
reference herein, as a one-time, upfront, non-refundable fee to be paid in
consideration for the licenses and rights granted hereunder.

 

k.                                      “Licensed Location” shall mean any one
or more of the physical office or store location(s) owned or operated by
Licensee, which shall not exceed the maximum number of office or store locations
set forth in Exhibit A.

 

--------------------------------------------------------------------------------

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

 

2

--------------------------------------------------------------------------------


 

l.                                          “Software” shall mean all that
certain proprietary software described on Exhibit A, including all updates,
releases, service packs, and enhancements thereto, provided by Licensor to
Licensee or generally made commercially available by Licensor to other licensees
from time to time, as well as copies of any of the foregoing.

 

m.                                  “Source Code” shall mean any human readable
code that constitutes part of the Software or any Licensor-developed Tools.

 

n.                                      “Support Agreement” shall mean that
certain eCash Software Support and Maintenance Agreement, dated of even date
herewith, as amended from time to time, attached hereto as Exhibit D and
incorporated by reference herein.

 

o.                                      “Tools” shall mean programs, techniques
and development environments used by Licensor in the creation, development,
maintenance and support of the Source Code and Software.

 

2.                                      License Grants and Restrictions.

 

a.                                      Software License. Subject to the terms
and conditions of this Agreement, Licensor hereby grants to Licensee and all its
Affiliates a worldwide, perpetual, nonexclusive, nontransferable,
nonsublicensable right and license to (i) install the Software, in object code
form, solely for Licensee and any Affiliate’s Licensee’s own internal business
purposes, in the Data Processing Centers, (ii) access and use the Software,
solely for Licensee and any Affiliate’s own internal business purposes, from the
Licensed Locations, and (iii) make one or more backup copies of the Software and
use such copies only for backup and archival purposes. The Software shall
initially be installed at one or more the Data Processing Centers, provided that
Licensee may, from time to time, change the location of its Data Processing
Centers, as long as the total number of Data Processing Centers at which the
Software is installed by Licensee and any Affiliate does not exceed the number
of Data Processing Centers specified in Exhibit A, and Licensee and/or an
Affiliate shall provide Licensor with written notice thirty (30) days before the
transfer of the Software from one Data Processing Center to another. The
Software shall be used only for the processing of Licensee or an Affiliate’s own
business, which shall include servicing and maintaining records on behalf of its
customers and clients, and may be accessed only by Licensee, its Affiliates or
the respective employees and authorized agents of any of the foregoing, from the
Licensed Locations.

 

Notwithstanding the restrictions in this Section 2 or the provisions of
Section 4, Licensee may appoint, or work with, third parties to perform
development services solely for the benefit of Licensee and its Affiliates using
the Source Code, the source code to Derivative Works and/or the Documentation on
behalf of, or working with, Licensee. Release of Source Code, Derivative Work
source code and/or Documentation to such third parties shall be subject to the
agreement of such third

 

3

--------------------------------------------------------------------------------


 

parties to be subject to appropriate limited sublicense terms and conditions.
Furthermore, such Licensee contractors shall provide a written statement saying
he, she or it will not hold any copies of the Source Code following termination
of their agreement with Licensee.

 

b.                                      Documentation. Subject to the terms and
conditions of this Agreement, Licensor hereby grants to Licensee and its
Affiliates a worldwide, perpetual, nonexclusive, use nontransferable,
nonsublicensable right and license to copy, distribute, use and own, the
Documentation solely for so long as Licensee’s license to use the Software under
this Section 2 is in effect, and solely to facilitate Licensee and its
Affiliate’s use of the Software.

 

c.                                       Ownership. Licensee acknowledges and
agrees that Licensor and/or its licensors (as applicable) own and shall retain
all rights, title, and interest in and to the Software and the Documentation,
including but not limited to all Intellectual Property Rights related to the
Software or the Documentation.

 

d.                                      Reservation of Rights. Licensee
acknowledges and agrees that the Software and the Documentation have been
licensed to Licensee and its Affiliates pursuant to the terms and conditions of
this Agreement. Licensor reserves all rights not expressly granted herein.
Licensee and its Affiliates shall not use or copy the Software or the
Documentation except as is expressly authorized in this Agreement. Licensee
acknowledges and agrees that the Software and the Documentation are protected by
United States copyright laws and international treaty provisions. Except as
otherwise expressly provided herein, Licensee and its Affiliates must treat the
Software and the Documentation like any other copyrighted material. Licensee and
its Affiliates shall not knowingly take any action that would cause the Software
or the Documentation to be placed in the public domain.

 

3.                                      Restrictions.

 

a.                                      Usage Restrictions. Licensee shall not
permit any person other than Licensee and its Affiliates and the respective
employees, leased employees and authorized agents of any of the foregoing to
possess, use or access the Software or the Documentation, and Licensee and its
Affiliates shall cause all such employees and agents to abide by all terms and
conditions imposed upon Licensee herein.

 

b.                                      No Transfer or Assignment. Licensee may
not, and agrees that it will not, transfer, assign, rent, lease, lend, resell or
in any way distribute or transfer the Software or the Documentation (or any
rights in this Agreement, the Software or the Documentation) to any third
parties other than its Affiliates, including by operation of law, without
Licensor’s prior written approval and subject to a written agreement by the
recipient agreeing to the terms and conditions of this Agreement. 
Notwithstanding the foregoing, Licensor and Licensee shall have the right to
assign this Agreement to a

 

4

--------------------------------------------------------------------------------


 

c.                                       parent, subsidiary or affiliate or
successor to its business (including, but not limited to, any entity or entities
succeeding to the businesses, assets and/or operations of that

 

d.                                      party in any manner, whether by merger,
purchase, sale, consolidation, reorganization or other restructuring and whether
or not the party to this Agreement is the surviving entity), with no prior
written consent required from the other party in any instance.

 

e.                                       No Reverse Engineering; No
Modification. To the maximum extent permitted by applicable law, except as
otherwise expressly permitted in this Agreement, Licensee shall not reverse
engineer, decompile, disassemble, or otherwise attempt to discover, reconstruct,
or identify the Source Code for the Software or any user interface techniques,
algorithms, logic, protocols, or specifications included, incorporated, or
implemented therein. Furthermore, to the maximum extent permitted by applicable
law, except as otherwise expressly permitted in this Agreement or in the
Documentation, Licensee shall not modify, port, translate, or create derivative
works of the Software or the Documentation.

 

f.                                        Proprietary Notices and Legends. If
Licensee makes any copies of the Software or the Documentation in accordance
with this Agreement, Licensee must reproduce in all such copies all proprietary
notices and legends contained in the originals.

 

g.                                       Updates. Upon Licensee’s installation
of any update to the Software, Licensee shall have no further rights, and
Licensor shall have no further obligations, with respect to those portions of
the Software that such update replaced.

 

h.                                      Export Restrictions; Compliance with
Laws. Licensee agrees that Licensee will not, directly or indirectly, export or
transmit the Software or the Documentation to any country or persons to which
such export or transmission is restricted by any applicable United States
regulation or statute without the prior written consent, if required, of the
Bureau of Industry and Security of the United States Department of Commerce or
such other governmental entity as may have jurisdiction over such export or
transmission. Licensee agrees to comply with and conform to all applicable laws,
regulations, ordinances, and executive orders relating to Licensee’s use of the
Software and/or the Documentation.

 

4.                                      *** Escrow. Upon Licensee’s request,
Licensor agrees to place the Escrow Materials into escrow with an Escrow Agent.
Licensee shall be responsible for paying the Escrow Agent’s fees and the fees
associated with any verification or other services that relate to all or any
part of the Escrow Materials. Licensee agrees not to exercise its license to the
Escrow Materials set forth below unless and until the Escrow Materials are
released to Licensee by the Escrow Agent. The Escrow Agent may only release the
Escrow Materials to Licensee under the following circumstances: (a)

 

--------------------------------------------------------------------------------

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

 

5

--------------------------------------------------------------------------------


 

Licensor becomes insolvent, (b) a claim of bankruptcy is filed by or on behalf
of Licensor, (c) Licensor makes an assignment for the benefit of a creditor,
(d) Licensor dissolves, liquidates or otherwise ceases to operate as a going
concern or operate in the ordinary course, or (e) Licensee’s CEO or President
provides written certification to the Escrow Agent that Licensor has failed to
perform any of its obligations under this Agreement or the Support Agreement and
the failure to perform has continued without cure for more than forty five (45)
days following written notice of failure to perform delivered to Licensor, or
(f) Licensee’s CEO or President provides written certification to the Escrow
Agent that *** provided, however, that in no event shall the Escrow Materials be
released by the Escrow Agent until and unless Licensor has confirmed receipt of
payment in full of the License Purchase Price and any sums due and payable to
Licensor under the Support Agreement. Under all circumstances, ownership of the
Software and Source Code, as the same may be upgraded or modified from time to
time by Licensor, shall remain with Licensor. Licensor hereby grants to Licensee
and its Affiliates a worldwide, perpetual, nonexclusive, nontransferable,
nonsublicensable right and license to (y) use, modify and create Derivative
Works of the Source Code and/or the Documentation solely at the Licensed
Locations without the right to distribute, transfer or sublicense and solely for
Licensee’s own internal business purposes, and (z) make a reasonable number of
backup and archival copies of the Source Code and the Documentation. Licensor
shall, at the time of delivery of the Escrow Materials to the Escrow Agent,
provide a copy of ***.

 

5.                                      License Purchase Price. In consideration
for the licenses and rights granted to Licensee under this Agreement, Licensee
shall pay to Licensor the License Purchase Price in the manner and amounts set
forth Exhibit B, which payments will be nonrefundable and irrevocable except as
otherwise expressly provided herein.

 

6.                                      Confidentiality. Licensee acknowledges
that Licensee is receiving Confidential Information of Licensor. Licensee agrees
to hold all Confidential Information in strict confidence and to not disclose it
to any third party without the prior express written consent of Licensor.
Licensee shall use the same or a greater degree of care in safeguarding the
Confidential Information of Licensor as Licensee uses for Licensee’s own
confidential and/or proprietary information, but in no event using less than a
reasonable degree of care. The obligations in this Section 6 shall not apply to
information: (i) already lawfully known by Licensee and not subject to
confidentiality obligations; (ii) disclosed in lawfully published materials that
are made generally available to the public; (iii) generally known to the public;
(iv) lawfully obtained from any third party that is not acting in violation of
any confidentiality obligations to Licensor or a third party; or (v) required to
be disclosed pursuant to applicable law, provided that Licensor is provided an
opportunity to contest the need for such disclosure or otherwise seek a
protective order to limit disclosure thereof.

 

--------------------------------------------------------------------------------

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

 

6

--------------------------------------------------------------------------------


 

7.                                      Warranty; Limitation of Liability.

 

a.                                      Limited Warranty and Remedies. Licensor
warrants, subject to the limitations set forth below, that:

 

(i)                                     for a period of one (1) year following
installation of the Software at the initial Data Processing Centers that the
Software will perform substantially in accordance with the Documentation; and

 

(ii)                                  for a period of forty-eight (48) months
commencing upon the expiration of the limited warranty provided in
Section 7(a)(i) above, that the Software will continue to perform substantially
in accordance with the Documentation.

 

The foregoing warranty does not apply if the Software (i) has been altered,
except by Licensor, (ii) has not been installed, operated, repaired, or
maintained in accordance with instructions supplied by Licensor, or (iii) has
been subjected to abnormal stress, misuse, negligence, or accident.

 

Licensor’s entire liability and Licensee’s exclusive remedy under
Section 7(a)(i) above shall be, at Licensor’s option, either: (i) the return of
the License Purchase Price paid to Licensor for the Software ***, resulting in
the termination of this Agreement, or (ii) to repair or replace that portion of
the Software that does not meet this limited warranty.

 

Licensor’s entire liability and Licensee’s exclusive remedy under
Section 7(a)(ii) shall be, at Licensor’s option, either: (i) to retain the
entire License Purchase Price and authorize the release of the Escrow Materials
under Section 4(e) of this Agreement,  or (ii) to repair or replace that portion
of the Software that does not meet this limited warranty.

 

EXCEPT FOR THE LIMITED WARRANTIES SET FORTH IN THIS SECTION 7(a), THE SOFTWARE
AND ANY SERVICES ARE PROVIDED “AS IS” WITHOUT WARRANTY OF ANY KIND, EITHER
EXPRESSED OR IMPLIED. LICENSOR DOES NOT WARRANT THAT THE SOFTWARE WILL MEET
LICENSEE’S REQUIREMENTS OR THAT ITS OPERATION WILL BE UNINTERRUPTED OR ERROR
FREE. LICENSOR DISCLAIMS ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE. Some jurisdictions do not allow the exclusion of implied
warranties or limitations on how long an implied warranty may last, so the above
limitations may not apply to Licensee.

 

b.                                      Limitation of Liability. Licensee
acknowledges and agrees that Licensee is solely responsible for adequate
protection and backup of the data and equipment used in connection with the
Software. Licensor does not guarantee that use of the Software will be
uninterrupted or error-free. Licensor does not guarantee that the information
accessed by the Software will be accurate or complete. Licensee acknowledges
that performance of the Software may be affected by any number of factors,
including without limitation, technical failure of the Software, the acts or
omissions of third parties and other causes reasonably beyond the control of
Licensor,

 

--------------------------------------------------------------------------------

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

 

7

--------------------------------------------------------------------------------


 

c.                                       including, without limitation,
modifications to the Source Code by Licensee. SUBJECT TO THE REMEDIES IN
SECTION 7(a) ABOVE, IN NO EVENT WILL LICENSOR BE LIABLE TO LICENSEE OR ANY THIRD
PARTY FOR ANY DAMAGES ARISING OUT OF THE SUBJECT MATTER OF THIS AGREEMENT, THE
SOFTWARE OR ANY

 

d.                                      SERVICES UNDER ANY CONTRACT, NEGLIGENCE,
STRICT LIABILITY OR OTHER THEORY, FOR ANY INDIRECT, SPECIAL, INCIDENTAL, OR
CONSEQUENTIAL DAMAGES (INCLUDING LOST PROFITS), OR FOR LOSS OF OR CORRUPTION OF
DATA, OR FOR THE COST OF PROCUREMENT OF SUBSTITUTE GOODS OR
TECHNOLOGY, IRRESPECTIVE OF WHETHER LICENSOR HAS BEEN ADVISED OF THE POSSIBILITY
OF SUCH DAMAGES. LICENSOR’S MAXIMUM LIABILITY FOR DAMAGES SHALL BE LIMITED TO
THE LICENSE PURCHASE PRICE RECEIVED BY LICENSOR UNDER THIS AGREEMENT. Some
jurisdictions do not allow the exclusion or limitation of incidental or
consequential damages, so the above limitation or exclusion may not apply to
Licensee.

 

e.                                       Allocation of Risk. THE PROVISIONS OF
THIS AGREEMENT ALLOCATE THE RISKS BETWEEN LICENSOR AND LICENSEE. THE ALLOCATION
OF RISK IS REFLECTED IN LICENSOR’S PRICING OF THE SOFTWARE AND IS AN ESSENTIAL
ELEMENT OF THE BASIS OF THE BARGAIN BETWEEN THE PARTIES.

 

f.                                        Timely Claims. Except for actions for
nonpayment or breach of Intellectual Property Rights, no action (regardless of
form) arising out of this Agreement may be commenced by either party more than
one (1) year after the cause of action has accrued. For purposes of this
Agreement, a cause of action will be deemed to have accrued when a party knew or
reasonably should have known of the breach or claimed breach.

 

8.                                      Indemnification.

 

a.                                      Mutual Indemnification. Each party shall
indemnify and hold the other party harmless from any loss, claim, or damage to
person or property arising out of this Agreement or Licensee’s possession or use
of the Software, provided that such loss, claim, or damage was not caused in
whole or part by the intentional or negligent acts or omissions of the party who
is seeking indemnification.

 

b.                                      Licensee’s Indemnification. Licensor
shall also indemnify and hold Licensee harmless against all third-party claims
based on infringement of Intellectual Property Rights or arising out of the
possession, use of, or access to, the Software provided to Licensee if Licensor
is notified promptly by Licensee in writing of any said claim of infringement
and if Licensor shall have sole control of the defense of any such actions and
all negotiations for its settlement or compromise. If Licensee is prevented from
using the Software by reason of such alleged infringement or if in Licensor’s
opinion the Software is likely to become the subject of a claim against such
infringement, Licensor will at its option and expense either: (i) procure for
Licensee the

 

8

--------------------------------------------------------------------------------


 

right to continue using the Software; or (ii) replace or modify the same so that
it becomes non-infringing.

 

c.                                       Licensor’s Indemnification. Licensee
shall also indemnify and hold Licensor harmless against all third-party claims
based upon (i) use of the Software not in accordance with the Documentation or
not approved by Licensor, (ii) the inclusion, connection or incorporation, at
Licensee’s request, of any third-party work of authorship into the Software, or
(iii) any part of the Software is used in a manner for which it was not
designed. Licensee also agrees to indemnify and hold Licensor harmless from any
and all loss, claim, or damages arising out of or in any way connected to
Licensee’s breach of the terms and conditions of this Agreement or its misuse of
the Software or services provided herein. Licensee specifically, and without
further limitation, agrees to indemnify and hold Licensor harmless from any
misrepresentations or statements of fact relating to the operation, use and
utility of the Software which Licensee publishes, directly or indirectly, to any
third party.

 

9.                                      Term and Termination.

 

a.                                      Term. The term of this Agreement shall
commence on the Effective Date and continue in perpetuity, unless terminated as
set forth herein.

 

b.                                      Termination. This Agreement may be
terminated (i) by either party if the other party materially breaches a
provision of this Agreement and fails to cure such breach within forty-five (45)
days (ten (10) days in the case of any non-payment) after receiving written
notice of such breach from the nonbreaching party; or (ii) by either party
immediately upon written notice, if the other party makes any assignment for the
benefit of creditors, or a receiver, trustee in bankruptcy or similar officer is
appointed to take charge of any or all of the other party’s property, or the
other party seeks protection under any bankruptcy, receivership, trust deed,
creditor’s arrangement, composition or comparable proceeding or such a
proceeding is instituted against the other party and is not dismissed within
ninety (90) days, or the other party becomes insolvent or, without a successor,
dissolves, liquidates or otherwise fails to operate in the ordinary course. In
addition, Licensee shall have the right to terminate this Agreement if
Licensee’s business and/or ability to continue to operate its business is
materially adversely affected by substantial changes in state or federal law
applicable to check cashing, pay day lending, small loans or other consumer
financial services from and after the effective date of the change in such law.

 

c.                                       Effect of Termination. Upon termination
of this Agreement for any reason, all rights, obligations and licenses of the
parties hereunder shall cease, except that (i) all obligations that accrued
prior to the effective date of termination (including without limitation,
payment obligations) and any remedies for breach of this Agreement shall survive
any termination, and (ii) the provisions of Sections 6, 7, 8 and 9 shall
survive.

 

9

--------------------------------------------------------------------------------

 

10.                               Support and Maintenance. Support and
maintenance provided by Licensor, if any, for the Software shall be pursuant to
the Support Agreement.

 

11.                               Miscellaneous.

 

a.                                      Recitals. The foregoing recitals are
true and correct and are hereby incorporated herein.

 

b.                                      Independent Contractors. The
relationship of the parties established by this Agreement is strictly that of
independent contractors, and nothing contained in this Agreement shall be
construed to: (i) give either party the power to direct or control the
day-to-day activities of the other party; (ii) constitute the parties as
partners, joint venturers, co-owners or otherwise as participants in a joint or
common undertaking; or (iii) allow either party to create or assume any
obligation on behalf of the other party or to bind the other party for any
purpose whatsoever.

 

c.                                       Assignment. Except as provided in
Section 3(b), Licensee may not assign this Agreement without the prior written
consent of Licensor. Any assignment by Licensee in violation of this
Section 11(b), whether voluntarily or by operation of law, shall be void ab
initio. This Agreement shall inure to the benefit and be binding upon each
party’s respective permitted assigns and successors.

 

d.                                      Headings. All section headings are for
reference only and shall not be considered in construing this Agreement.

 

e.                                       Severability; . In the event that one
or more of the provisions of this Agreement shall become invalid, illegal or
unenforceable in any respect, the validity or legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.

 

f.                                        [Intentionally Omitted].

 

g.                                       Waiver. Any waiver of any right or
remedy under this Agreement must be in writing and signed by the party to be
bound to be effective. No delay or omission in exercising any right or remedy
shall operate as a waiver of such right or remedy or any other right or remedy.
A waiver on any one occasion shall not be construed as a waiver of any right or
remedy on any future occasion.

 

h.                                      Notices. Any notice required or
permitted to be given under this Agreement shall be in writing and shall be
deemed given (i) if by hand delivery, upon receipt thereof, (ii) if by mail,
three (3) business days after deposit in the United States Mail, postage
prepaid, certified mail, return receipt requested, (iii) if by facsimile
transmission, upon confirmation of receipt thereof, (iv) if by electronic mail
(e-mail), upon acknowledgement of receipt thereof by return electronic
confirmation of receipt thereof, or (v) if by next day delivery service by a
nationally recognized overnight courier, upon such delivery. All notices shall
be addressed to the address or fax number

 

10

--------------------------------------------------------------------------------


 

noted on the signatory page hereof, or to such other address as shall, from time
to time, have been designated by written notice by either party to the other
party.

 

i.                                          Governing Law. This Agreement shall
be governed in all respects by the laws of the State of Mississippi, without
regard to any provision governing conflicts of law. Each of the parties hereby
irrevocably submits to the jurisdiction of the County Court of Rankin County,
Mississippi for the purposes of any action or proceeding arising out of or
relating to this Agreement or the subject matter hereof and brought by any other
party; provided, however, any party may at its option seek injunctive relief in
any court with relevant jurisdiction where such other party or such assets may
be found or where such other party may be subject to personal jurisdiction, and
may effect service of process as provided under any applicable law. The rights
and remedies of the parties hereunder are cumulative and not exclusive of any
rights or remedies which the parties would otherwise have.

 

j.                                         Injunctive Relief.  Licensee
acknowledges and agrees that any actual or threatened breach by Licensee of
Licensee’s obligations herein shall subject Licensor to the risk of serious and
irreparable harm, for which any remedy or damages at law may be inadequate, and
Licensee further agrees that, in such event, Licensor shall be entitled to
temporary, preliminary, and permanent injunctive relief, which shall be in
addition to and not in derogation of any other remedies which may be available
as a result of such actual or threatened breach.

 

k.                                      Attorneys’ Fees.  Should either party
employ an attorney to enforce any of the provisions of this Agreement, or to
recover damages for breach of this Agreement, the prevailing party shall be
entitled to recover all reasonable costs, damages and expenses, including
reasonable attorneys’ fees, expended or incurred by the prevailing party in
connection therewith from the non-prevailing party.

 

l.                                          Electronic Delivery; Counterparts.
This Agreement may be executed in one or more counterparts, each of which is
deemed to be an original and all of which taken together will constitute one and
the same instrument. Delivery of an executed counterpart of a signature page to
this Agreement by facsimile or PDF via electronic mail shall be effective as
delivery of a mutually executed original counterpart to this Agreement in the
presence of the other parties to this Agreement.

 

m.                                  Entire Agreement. This Agreement, together
with all exhibits, schedules or appendices hereto, contains the entire agreement
of the parties with respect to the transactions contemplated hereby and
supersedes all prior written and oral agreements, and all contemporaneous oral
agreements, relating to such transactions. This Agreement may only be amended by
execution of an amendment executed by authorized representatives of the parties
to this Agreement.

 

[SIGNATURES FOLLOW ON PAGES 12 AND 13]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed on the
dates set forth below, by their authorized officers to be effective for all
purposes as of the Effective Date.

 

 

LICENSOR:

 

 

 

ECASH SOFTWARE SYSTEMS, INC.

 

 

 

 

 

By:

/s/ SCOTT PUTNAM

 

Name:

Scott Putnam

 

Title:

President

 

 

 

Date:

June 26, 2013

 

 

 

 

Notice Address:

 

 

 

 

eCash Software Systems, Inc.

 

 

Attn:                    Scott Putnam, President

 

 

216 Avalon Circle

 

 

Brandon, MS 39047

 

 

Fax:                       (601) 919-9152

 

(Signature Page of Licensor to eCash Software License Agreement)

 

12

--------------------------------------------------------------------------------


 

 

LICENSEE:

 

 

 

COMMUNITY CHOICE FINANCIAL INC.

 

 

 

 

 

By:

/s/ BRIDGETTE C. ROMAN

 

Name:

Bridgette C. Roman

 

Title:

Secretary

 

 

 

 

Date:

June 26, 2013

 

 

 

 

Notice Address:

 

 

 

 

 

Community Choice Financial Inc.

 

 

Attn:                    Lance Solomon

 

 

7001 Post Road, Suite 200

 

 

Dublin, Ohio 43016

 

 

Fax:                       (614) 760-4179

 

 

 

 

 

With copies to:

 

 

 

 

 

Bridgette Roman: 614-760-4057

 

 

Michael Durbin: 614-760-2680

 

(Signature Page of Licensee to eCash Software License Agreement)

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DESCRIPTION OF THE SOFTWARE

 

1.                                      The Software:

 

eCash Software System (Version 2013), with the following modules:

 

a.                                      Title Loan Module;

b.                                      Check Cashing Module;

c.                                       Cash Advance Module;

d.                                      Installment Loan Module;

e.                                       Internet Lending Module; and

f.                                        Collections Module.

 

Neither the Internet Lending Module nor the Collections Module have been
developed. Licensor and Licensee shall mutually agree on the design, operational
capacity, documents, requirements and outputs of the modules.  Time is of the
essence in the development, testing and implementation of these modules.

 

2.                                      Location of Data Processing
Centers:                              Up to six (6) locations

 

a.                                      Initial Primary Location:

 

(i)                                     Address: 
                                                     

 

(ii)                                  Description of Equipment:

 

                                                

 

b.                                      Initial Backup Location (if any):

 

(i)                                     Address: 
                                                    

 

(ii)                                  Description of Equipment:

 

                                              

 

Licensee may designate four additional locations or substitute locations.

 

3.                                      Licensed Locations:

 

The maximum number of Licensed Locations from which the Software may be used for
its designed purpose is 1,000. Licensee may also access the Software from one or
more nonphysical office or store locations for

 

A-1

--------------------------------------------------------------------------------


 

management purposes only (i.e., for training purposes, to run reports, collect
data, monitor usage and the like, but not to provide services). Should Licensee
desire to increase the number of Licensed Locations, License shall purchase a
separate license for each additional Licensed Location required by Licensee at
market rates.

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

TABLE OF CONTENTS TO DOCUMENTATION

 

6                 GETTING STARTED

 

7                 THE HOME PAGE

 

7                                         Tool Bar Tabs

 

8                                         Icons

 

8                                         At a Glance (Overview)

 

12                                  Time Clock

 

12                                                          Clocking In / Out

14                                                          View / Print Reports

14                                                          Modify Time Entry

 

15                                  Opening a Cash Drawer

 

18                                  At a Glance (In Depth)

 

20                                                          Action Items

21                                                          Customer Calls

22                                                          Appointments

23                                                          Court & Garnishment
Schedule

 

23          CUSTOMERS

 

24                                  Search for Customers

 

26                                  Edit a Customer

 

27                                  Add Customer

 

30                                  Information Tabs

 

30                                                          References

31                                                          Call Log

32                                                          Payment Plans

34                                                          Appointments

35                                                          Letters

36                                                          Notes

37                                                          History

38                                                          Referrals

 

40          TOOLS

 

B-1

--------------------------------------------------------------------------------


 

40                                  General Tools

 

40                                                          Trial Balance

43                                                          Close Out Day

50                                                          Petty Cash

51                                                          Void System
Transactions

53                                                          Transfer Cash
Between Drawers

53                                                          Miscellaneous Sales

54                                                          Withdraw Cash from
Bank

55                                                          Deposit Cash to Bank

56                                                          Billing Statements

 

58                                  Deposit Checks — See Check Cashing

 

58                                  Other Items

 

60                                  ACH Management

 

63                                  REPORTS

 

64                                  USER PROFILE

 

64                                  LOG OUT

 

65          ADVANCE

 

65                                  New Advance

 

68                                  Re-Printing Contracts / Receipts

 

68                                  Working with Previous / Existing Advances

 

71                                  Select an Action

71                                                          Buyback

72                                                          Deposit

73                                                          Mark as Returned

73                                                          Schedule ACH

75                                                          Make a Payment

76                                                          Remove or Edit NSF
Fee

77                                                          Create Payment Plan

79                                                          Delete Entire
Advance

80                                                          Court Filing

81                                                          Add Fee

82                                                          Rollover

83                                                          Manual Rebate

84                                                          Refund Overpayment

85                                                          Charge Off

86                                                          Void Last
Transaction

 

B-2

--------------------------------------------------------------------------------


 

88          CHECK CASHING

 

88                                  New Check

 

90                                  Add a Maker

 

91                                  Edit a Maker

 

92                                  Depositing a Cashed Check

 

93                                  Returning a Check

 

94                                                          Select an Action

94                                                          Make a Payment

 

95                                  Printing / Re-Printing Payment Receipt

 

96                                  TITLE LOANS

 

96                                            New Title Loans

 

99                                            Working with Outstanding/Previous
Title Loans

 

101                                     Select an Action

102                                                   Payment or Payoff

103                                                   Repossessing and Selling a
Vehicle

104                                                   Search for Repo Providers

104                                                   Add a New Provider

105                                                   Edit a Provider

105                                                   Set for Repo

106                                                   Change Repo Company

106                                                   Cancel Repo

107                                                   Update Repo Status

107                                                   Set for Sale

108                                                   Selling a Vehicle

111                                                   Delete Entire Loan

113                                                   Court Filing

114                                                   Add Fee

114                                                   Renew / Reloan

116                                                   Refund Overpayment

116                                                   Charge Off

117                                                   Void Last Transaction

118                                                   Draw on Line

 

B-3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

LICENSE PURCHASE PRICE; PAYMENT TERMS

 

1.                                      License Purchase Price. In consideration
of the license granted hereunder, Licensee shall pay to Licensor, by federal
bank wire, certified check or cashier’s check, a total of Four Million Seven
Hundred Fifty Thousand and No/100 Dollars ($4,750,000.00) (the “Licensee
Purchase Price”), payable as follows:

 

a.                                      Initial Payment. ***, due and payable to
Licensor immediately upon execution of this Agreement (the “Initial Payment”).

 

b.                                      Milestone Payments. ***, due and payable
to Licensor in *** equal installments of *** each as set forth in this
paragraph. As of the Effective Date, Licensee has approximately 490 active
Licensed Locations. The first payment shall be due and payable immediately upon
installation of the Software for use by the first 123 Licensed Locations (for a
total of 123 Licensed Locations), the second such payment due upon installation
of the Software for use by an additional 123 Licensed Locations (for a total of
246 Licensed Locations), the third such payment due upon installation of the
Software for use by the next 123 Licensed Locations (for a total of 369 Licensed
Locations), and the final payment due upon installation for use by the remaining
121 Licensed Locations (for a total of 490 Licensed Locations).

 

c.                                       Bi-Annual Payments. ***, due and
payable to Licensor in *** equal bi-annual payments of ***, with the first such
payment being due and payable twelve (12) months from the Effective Date of the
Agreement and the remaining payments being due and payable every six (6) months
thereafter until paid in full. Notwithstanding the foregoing, Licensee shall
have the right to holdback *** from the foregoing bi-annual payments and to
release those funds at such time as the collection module is completed in
accordance with the mutually agreed design, operational capacity, documentation,
requirements and outputs of the module.

 

2.                                      Payments. Except for the Initial
Payment, which shall be due immediately upon execution of the Agreement, all
payments due under 1(b) and 1(c) above shall be paid to Licensor within three
(3) business days of the due date.

 

3.                                      Late Payment. Licensee will pay a late
fee of *** per annum or the ***, whichever is lower, on any overdue License
Purchase Price payments. Licensee also agrees to pay Licensor all reasonable
costs and expenses of collection of overdue License Purchase Price payments,
including attorneys’ fees.

 

4.                                      Taxes. Licensee will pay all sales, use
and other taxes imposed by any applicable laws and regulations as a result of
the Licensee Purchase Price payments paid under this Agreement, other than taxes
based upon Licensor’s gross revenues or net income.

 

--------------------------------------------------------------------------------

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

 

C-1

--------------------------------------------------------------------------------

 

EXHIBIT D

 

SOFTWARE SUPPORT AND MAINTENANCE AGREEMENT

 

(See Attached)

 

D-1

--------------------------------------------------------------------------------


 

ECASH SOFTWARE SUPPORT AND MAINTENANCE AGREEMENT

 

This eCash Software Support and Maintenance Agreement (“Agreement”) is made
effective as of June       , 2013 (the “Effective Date”), by and between eCash
Software Systems, Inc., a Mississippi corporation (“eCash”), having its
principal place of business at 216 Avalon Circle, Brandon, Mississippi 39047,
and Community Choice Financial Inc., an Ohio corporation (“Customer”), having
its principal place of business at 7001 Post Road, Suite 200, Dublin, Ohio
43016, who agree as follows:

 

1.                                      Definitions.  Capitalized terms used but
not defined herein shall have the meanings assigned to them in the License
Agreement. As used in this Agreement, the following capitalized terms shall have
the definitions set forth below:

 

a.                                      “Documentation” shall mean any written,
explanatory materials provided by eCash to Customer in connection with this
Agreement relating to the operation or use of the Software, and any copies
thereof.

 

b.                                      “Error” shall mean any failure of the
Software to conform in any material respect to the Documentation.

 

c.                                       “Error Correction” shall mean either a
modification or addition that, when made or added to the Software, brings the
Software into material conformity with the Documentation, or a procedure or
routine that, when observed in the regular operation of the Software, avoids the
practical adverse effect of an Error.

 

d.                                      “Initial Enhancements” shall mean those
certain initial enhancements to the Software requested by Customer as more
particularly described on Schedule 1 attached hereto.

 

e.                                       “License Agreement” shall mean that
certain eCash Software License Agreement dated of even date herewith, as amended
from time to time.

 

f.                                        “Licensed Location” shall mean any one
or more of the physical office or store location(s) owned or operated by
Customer from which Customer is authorized to access and use the Software and
which shall not exceed the maximum number of separate physical locations
described on Exhibit A of the License Agreement.

 

g.                                       “Releases” shall mean new versions of
the Software, which may include Error Corrections and/or Updates but do not
include any material enhancement of Software features or functionality.

 

h.                                      “Software” shall mean all that certain
proprietary Software licensed by eCash to Customer pursuant to the License
Agreement, including all Updates, Releases, service packs, and enhancements
thereto, provided by eCash to Customer or generally made commercially available
by Licensor to other licensees from time to time, as well as copies of any of
the foregoing.

 

1

--------------------------------------------------------------------------------


 

i.                                          “Update” shall mean a new update of
the Software which (i) eCash makes commercially available to its licensees and
(ii) would normally be designated as a change in the Software version number
[x.x.x]. An “Update” may consist of minor modifications of or improvements to
the existing features of the Software, which eCash is providing to its support
agreement customers at no additional charge. “Update” does not include any
Software revision that provides any material enhancement of the Software
features or functionality for which eCash reserves the right and authority to
define what constitutes such a material enhancement and to charge an additional
license purchase price to access and use such a material enhancement.

 

2.                                      Term. The initial term of this Agreement
shall commence on the Effective Date and shall expire five (5) years from the
Effective Date. Within ninety (90) days of expiration, eCash will provide
notification to Customer with instructions for renewal. Such Software support
and maintenance agreement renewal will provide Customer with an additional term
of Software support and maintenance as outlined in this Agreement.

 

3.                                      Basic Maintenance and Support. During
the term of this Agreement, eCash agrees to provide basic maintenance services
in support of the Software. Such basic maintenance services shall consist of:

 

a.                                      Error Correction. eCash shall be
responsible for using all reasonable diligence to correct verifiable and
reproducible Errors when reported to eCash in accordance with its standard
reporting procedures. The Error Correction, when completed, may be provided in
the form of a “temporary fix,” consisting of sufficient programming and
operating instructions to implement the Error Correction.

 

b.                                      New Releases. eCash may, from time to
time, issue new Releases of the Software containing Error Corrections and/or
Updates, to customers who generally have software support and maintenance
agreements in effect. eCash shall provide Customer with one (1) copy of each new
Release for each copy of the Software being maintained under this Agreement,
without additional charge. eCash shall provide reasonable assistance to help
Customer install and operate each new Release. Because Releases are cumulative,
each Release is useful only if Customer has obtained and installed all prior
applicable Releases.

 

c.                                       Staff. eCash shall maintain a trained
staff capable of rendering the services set forth in this Agreement.

 

d.                                      Initial Training. eCash will provide
Customer’s employees with up to one (1) on-site training session per state at no
additional charge to Customer.

 

e.                                       Service Level Agreement. eCash shall
provide all the maintenance services described in this Section 3 in accordance
with the Service Level Agreement, attached hereto as Schedule 2 and incorporated
by reference herein, and breach of the

 

2

--------------------------------------------------------------------------------


 

f.                                        terms thereof shall have the
consequences set forth in Schedule 2 and/or in Section 4 of the Software License
Agreement.

 

4.                                      Additional Services. In addition to
basic maintenance services, eCash may provide additional services, as mutually
agreed, in support of the Software, subject to payment of its normal charges and
expenses:

 

a.                                      Additional Training. Subject to space
and staff availability, for an additional charge, eCash will provide Customer’s
employees with additional or advanced training classes.

 

b.                                      Initial Enhancement Request. Subject to
Section 6, eCash will develop and incorporate the Initial Enhancements to the
Software.

 

c.                                       Additional Custom Enhancements. eCash
will consider and evaluate the development of custom enhancements for Customer’s
specific use and will respond to Customer’s requests for additional services
pertaining to the Software (e.g., additional features, data conversion and
report-formatting assistance, etc.).

 

d.                                      Back-Level Support. If Customer chooses
not to install any Release, eCash will use reasonable commercial efforts to
maintain back-level versions of the Software at Customer’s request, at extra
charge, subject to availability of technical support staff.

 

5.                                      Software Maintenance and Support
Exclusions. The following matters are not covered by basic maintenance: (a) any
problem resulting from the misuse, improper use, alteration, or damage of the
Software; (b) any problem caused by modifications in any version of the Software
not made or authorized by eCash; (c) any problem resulting from programming
other than the Software or equipment; (d) any problem resulting from the
combination of the Software with such other programming or equipment to the
extent such combination has not been approved by eCash; or (e) Errors in any
version of the Software other than the most recent Release, provided that eCash
will continue to support superseded Releases for a reasonable period, not to
exceed forty-five (45) days, sufficient for Customer to implement the newest
Release. Customer will pay for eCash’s normal charges and expenses for time or
other resources provided by eCash to diagnose or attempt to correct any such
problem. In addition, Customer is responsible for procuring, installing, and
maintaining all equipment, telephone lines, communications interfaces, and other
hardware necessary to operate the Software and to obtain maintenance services
from eCash. eCash will not be responsible for delays caused by events or
circumstances beyond its reasonable control.

 

6.                                      Support and Maintenance Fees. Customer
agrees to pay eCash the following fees for support and maintenance of the
Software

 

3

--------------------------------------------------------------------------------


 

a.                                      Fees for Basic Maintenance Service:
Beginning twenty five (25) months from the Effective Date, Customer shall pay
*** per month, per Licensed Location, to eCash for basic maintenance service.
Such fee shall be due and payable on the first (1st) day of each month during
the initial term (beginning on the twenty fifth (25th) month after the Effective
Date) and each subsequent renewal term hereunder.

 

b.                                      Fees for Additional Services: During the
initial term and any renewal term, Customer shall pay *** per hour, on an
as-needed basis, for all additional services beyond basic maintenance services
requested by Customer and provided eCash.

 

c.                                       Fees for Initial Enhancement Request.
eCash shall provide up to eight hundred (800) hours of development time for the
Initial Enhancements at no additional charge to Customer. In the event the time
necessary to complete the Initial Enhancements exceeds eight hundred (800)
hours, Customer agrees to pay *** per hour for each hour in excess thereof.

 

d.                                      Miscellaneous Fees. The foregoing fees
do not include any applicable travel and living expenses for installation and
training, file conversion costs, optional products and services, consulting
services, shipping charges or the costs of any recommended hardware. Customer
agrees to pay such fees and costs, when and as the services are rendered and the
expenses incurred, as invoiced by eCash.

 

7.                                      Feature Request. Licensee may, from time
to time, request additional features in the Software or Documentation, provided
that such feature request does not infringe upon any third-party Intellectual
Property Rights. In the event Licensor elects in Licensor’s sole discretion to
incorporate any feature request, Licensor shall do so at no additional cost to
Licensee. Licensee hereby waives any and all claim or right in all feature
request submitted to Licensor. Licensor shall have no obligation to develop or
incorporate any particular feature request or to develop or incorporate any
particular feature request within in particular time period.

 

8.                                      Taxes. Prices do not include, and
Customer shall, at its sole cost, pay and indemnify and hold eCash harmless
from, all sales/use, or other tax on the transaction contemplated herein
(excluding taxes on the gross revenues or net income of eCash). eCash will not
collect or remit any aforementioned taxes.. Should Customer be tax exempt,
Customer agrees to provide eCash with a copy of its valid tax exemption
certificate.

 

9.                                      Default. Should Customer fail to pay any
fees or charges due hereunder or fail to carry out any other obligation under
this Agreement or any other agreement with eCash (including the License
Agreement), eCash may, at its option, in addition to other available remedies,
terminate this Agreement or suspend maintenance services, provided that it first
gives Customer ten (10) days’ prior notice in order to permit

 

--------------------------------------------------------------------------------

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

 

4

--------------------------------------------------------------------------------


 

Customer to cure Customer’s default. In addition, basic maintenance services
will automatically terminate with respect to any copies of Software that are no
longer regularly used by eCash customers whether as a result of expiration or
replacement of such versions with new Releases.

 

10.                               Limited Warranty. eCash warrants that the
services provided hereunder shall be performed in a workmanlike manner in
accordance with industry standards. Notwithstanding the addition of any Error
Correction, Update, Release or any other enhancement or modification to the
Software, eCash’s obligation to correct Errors in the Software or such additions
shall be limited to the basic maintenance services described in this Agreement.
EXCEPT AS EXPRESSLY SET FORTH IN THIS SECTION 10, ECASH SHALL HAVE NO LIABILITY
FOR THE SOFTWARE OR ANY SERVICES PROVIDED, INCLUDING ANY LIABILITY FOR
NEGLIGENCE; ECASH MAKES AND CUSTOMER RECEIVES NO WARRANTIES, EXPRESS, IMPLIED,
STATUTORY, OR WITH RESPECT TO THE SUBJECT MATTER OF THIS AGREEMENT OR ANY OTHER
COMMUNICATION; AND ECASH SPECIFICALLY DISCLAIMS ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, OR ANY OTHER WARRANTY OF ANY KIND RESPECTING
THE SERVICES TO BE PERFORMED HEREUNDER.

 

11.                               Limitation of Liability. ECASH’S AGGREGATE
LIABILITY FOR DAMAGES FROM ANY CAUSE OF ACTION WHATSOEVER RELATING TO ECASH’S
OBLIGATIONS TO PROVIDE SERVICES HEREUNDER SHALL BE LIMITED TO THE AMOUNT PAID BY
CUSTOMER FOR SUCH SERVICES FOR THE APPLICABLE SERVICE PERIOD LESS THIRTY-THREE
PERCENT (33%). IN NO EVENT SHALL ECASH BE LIABLE FOR ANY INDIRECT, SPECIAL,
CONSEQUENTIAL, INCIDENTAL OR EXEMPLARY DAMAGES OF ANY NATURE IN CONNECTION WITH
THIS AGREEMENT AND THE SERVICES OR SOFTWARE PROVIDED HEREUNDER, INCLUDING,
WITHOUT LIMITATION, DAMAGES FOR LOSS OF BUSINESS PROFITS, BUSINESS INTERRUPTION,
BUSINESS INFORMATION OR DATA STORAGE, GOODWILL, COMPUTER FAILURE OR MALFUNCTION,
OR ANY AND ALL OTHER COMMERCIAL DAMAGES OR LOSSES, ARISING OUT OF THE USE OR
INABILITY TO USE THE SOFTWARE, EVEN IF ECASH HAS BEEN ADVISED OF THE POSSIBILITY
OF SUCH DAMAGES.

 

12.                               Use of Software Updates, Etc.  All Updates,
Releases, or Initial Enhancements provided to Customer by eCash pursuant to the
terms of this Agreement and the Initial Enhancements, feature request or any
other custom enhancements provided pursuant to written request of Customer shall
be incorporated into the Software and shall be subject to the terms and
conditions of the License Agreement.

 

13.                               Customer’s Responsibilities.

 

a.                                      Access. Customer shall provide eCash
with access to Customer’s personnel and equipment at all times, as necessary, in
order for eCash to provide services hereunder. This access must include the
ability to remotely connect to the

 

5

--------------------------------------------------------------------------------


 

equipment on which the Software is operating and to obtain the level of security
access necessary to provide services hereunder.

 

b.                                      Error Reporting. Customer further agrees
to document and promptly report all Errors to eCash. Customer shall take all
steps necessary to carry out procedures for the rectification of Errors within a
reasonable time after such procedures have been received from eCash.

 

c.                                       Backup. Customer also agrees to
maintain a current backup copy of all programs and data and to properly train
its personnel in the use and application of the Software and the equipment on
which it is used.

 

14.                               Miscellaneous.

 

a.                                      Independent Contractors. The
relationship of the parties established by this Agreement is strictly that of
independent contractors, and nothing contained in this Agreement shall be
construed to: (i) give either party the power to direct or control the
day-to-day activities of the other party; (ii) constitute the parties as
partners, joint venturers, co-owners or otherwise as participants in a joint or
common undertaking; or (iii) allow either party to create or assume any
obligation on behalf of the other party or to bind the other party for any
purpose whatsoever.

 

b.                                      Purchase Order Terms. The terms stated
in this Agreement are the exclusive terms regarding Customer’s rights and
obligations with respect to the services provided hereunder. Any terms or
conditions stated in any purchase order, acknowledgment or invoice shall be of
no force and effect, and no course of dealing, usage of trade, or course of
performance between the parties shall be relevant to explain or modify any term
expressed in the Agreement. The issuance of a purchase order and/or payment of
an invoice by Customer shall constitute full and unconditional acceptance and
acknowledgement of this Agreement and its terms by Customer.

 

c.                                       Assignment. This Agreement shall be
assignable under the same terms and conditions as the License Agreement is
assignable under Sections 3(b) and 11(b) of the License Agreement. Any
assignment by Customer in violation of this Section 14(c), whether voluntarily
or by operation of law, shall be void ab initio. This Agreement shall inure to
the benefit of and be binding upon each party’s respective permitted assigns and
successors.

 

d.                                      Headings. All section headings are for
reference only and shall not be considered in construing this Agreement.

 

e.                                       Severability; . In the event that one
or more of the provisions of this Agreement shall become invalid, illegal or
unenforceable in any respect, the validity or legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.

 

6

--------------------------------------------------------------------------------


 

f.                                        Waiver. Any waiver of any right or
remedy under this Agreement must be in writing and signed by the party to be
bound to be effective. No delay or omission in exercising any right or remedy
shall operate as a waiver of such right or remedy or any other right or remedy.
A waiver on any one occasion shall not be construed as a waiver of any right or
remedy on any future occasion.

 

g.                                       Notices. Any notice required or
permitted to be given under this Agreement shall be in writing and shall be
deemed given (i) if by hand delivery, upon receipt thereof, (ii) if by mail,
three (3) business days after deposit in the United States Mail, postage
prepaid, certified mail, return receipt requested, (iii) if by facsimile
transmission, upon confirmation of receipt thereof, (iv) if by electronic mail
(e-mail), upon acknowledgment of receipt thereof by facsimile or by return
electronic confirmation thereof or (v) if by next day delivery service, upon
such delivery by a nationally recognized overnight courier. All notices shall be
addressed to the address or fax number noted on the signatory page hereof, or to
such other address as shall, from time to time, have been designated by written
notice by either party to the other party.

 

h.                                      Governing Law. This Agreement shall be
governed in all respects by the laws of the State of Mississippi, without regard
to any provision governing conflicts of law. Each of the parties hereby
irrevocably submits to the jurisdiction of the County Court of Rankin County,
Mississippi for the purposes of any action or proceeding arising out of or
relating to this Agreement or the subject matter hereof and brought by any other
party; provided, however, any party may at its option seek injunctive relief in
any court with relevant jurisdiction where such other party or such assets may
be found or where such other party may be subject to personal jurisdiction, and
may effect service of process as provided under any applicable law. The rights
and remedies of the parties hereunder are cumulative and not exclusive of any
rights or remedies which the parties would otherwise have.

 

i.                                          Attorneys’ Fees.  Should either
party employ an attorney to enforce any of the provisions of this Agreement, or
to recover damages for breach of this Agreement, the prevailing party shall be
entitled to recover all reasonable costs, damages and expenses, including
reasonable attorneys’ fees, expended or incurred by the prevailing party in
connection therewith from the non-prevailing party.

 

j.                                         Electronic Delivery; Counterparts.
This Agreement may be executed in one or more counterparts, each of which is
deemed to be an original and all of which taken together will constitute one and
the same instrument. Delivery of an executed counterpart of a signature page to
this Agreement by facsimile or PDF via electronic mail shall be effective as
delivery of a mutually executed original counterpart to this Agreement in the
presence of the other parties to this Agreement.

 

k.                                      Entire Agreement; Amendment. This
Agreement, together with all exhibits, schedules or appendices hereto, contains
the entire agreement of the parties with respect to the transactions
contemplated hereby and supersedes all prior written

 

7

--------------------------------------------------------------------------------


 

and oral agreements, and all contemporaneous oral agreements, relating to such
transactions. This Agreement may only be amended by execution of an amendment
executed by authorized representatives of the parties to this Agreement.

 

[SIGNATURES FOLLOW ON PAGES 9 AND 10]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed on the
dates set forth below, by their authorized officers to be effective for all
purposes as of the Effective Date.

 

 

ECASH:

 

 

 

ECASH SOFTWARE SYSTEMS, INC.

 

 

 

 

 

By:

/s/ SCOTT PUTNAM

 

Name:

Scott Putnam

 

Title:

President

 

 

 

 

Date:

June 26, 2013

 

 

 

 

Notice Address:

 

 

 

 

 

eCash Software Systems, Inc.

 

 

Attn:

Scott Putnam, President

 

 

216 Avalon Circle

 

 

Brandon, MS 39047

 

 

Fax:

(601) 919-9152

 

(Signature Page of eCash to eCash Software Support and Maintenance Agreement)

 

9

--------------------------------------------------------------------------------


 

 

CUSTOMER:

 

 

 

COMMUNITY CHOICE FINANCIAL INC.

 

 

 

 

 

By:

/s/ BRIDGETTE C. ROMAN

 

Name:

Bridgette C. Roman

 

Title:

Secretary

 

 

 

 

Date:

June 26, 2013

 

 

 

 

Notice Address:

 

 

 

 

 

Community Choice Financial Inc.

 

 

Attn:  Lance Solomon

 

 

7001 Post Road, Suite 200

 

 

Dublin, Ohio 43016

 

 

Fax:  (614) 760-4179

 

 

 

 

 

With copies to:

 

 

 

 

 

Bridgette Roman: 614-760-4057

 

 

Michael Durbin: 614-760-2680

 

(Signature Page of Customer to eCash Software Support and Maintenance Agreement)

 

10

--------------------------------------------------------------------------------

 

SCHEDULE 1

 

INITIAL ENHANCEMENT REQUEST

 

eCash will develop and incorporate the Initial Enhancements identified below in
accordance with the terms of the Agreement to which this Schedule 1 is attached:

 

Dept

 

Priority
(1=Now)

 

Description

Operations

 

 

 

Payday

Operations

 

1

 

Payday loan - must have the ability to run a deposit and select the items to be
deposited. This is needed day 1.

Operations

 

1

 

Contracts and receipts need to print automatically. This would be for all
products.

Operations

 

1

 

*** loan build out

Operations

 

1

 

***APR calculation

Operations

 

 

 

Title

Operations

 

1

 

Must be able to limit the customer’s loan limit based on the customer’s payment
not exceeding ***% of the customer’s ***. Today there is not a *** field in
e-Cash.

Operations

 

1

 

Build a refinance loan type for *** where the customer’s loan can only be
refinanced under the following conditions:

Operations

 

 

 

o   The original principal of the loan has been reduced by ***

Operations

 

 

 

o   The new principal amount cannot exceed ***

Operations

 

1

 

Ensure certain states have restrictions on the amount of times a loan can be
refinanced

Operations

 

 

 

o   *** does not allow a loan to be refinanced

Operations

 

 

 

o   *** limits the customer to refinance their loan once

Operations

 

 

 

Check Cashing

Operations

 

1

 

Add logic for *** check cashing

Operations

 

1

 

Add customer history on check cashing screen

Operations

 

1

 

Add a *** summary history to new check cashing screen

Operations

 

1

 

Need the ability to override the pre-determined fee for a check cashing type.
Need the ability to have table match our current check fee structure, which is a
*** based system based on ***.

Operations

 

1

 

Check cashing levels tied to every CSR and when a check is being cashed outside
of the CSR’s level, a Warning would appear but would not prevent them from
completing transaction.

Operations

 

1

 

This would then need to be in an exception report that can be run daily by an
SM, DM, etc.

Operations

 

1

 

Fraud/Velocity detection

Operations

 

 

 

General

Operations

 

1

 

Add support for multiple *** per store

Operations

 

1

 

Ability to transfer cash ***

Operations

 

1

 

Add to be able to write an adjustment on a loan transaction-might need a posting
date

 

--------------------------------------------------------------------------------

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

 

--------------------------------------------------------------------------------


 

Operations

 

1

 

Add a 24 hour close out process review

Operations

 

1

 

Add a review of the nightly process that currently runs to ensure it will
complete in time

Operations

 

1

 

Client will need replicated database at ***

Operations

 

1

 

Inventory tracking system for sales items including fields for sales tax

Operations

 

1

 

Add rules for the different miscellaneous sales products

Operations

 

1

 

Add ability to set required field per regions/districts/stores - typically done
on a state level

Operations

 

1

 

Add suffix field e.g. jr, sr

Operations

 

1

 

Ability to accrue interest on certain accounts but not affect ***

Operations

 

1

 

Need loan models from each state

Operations

 

1

 

Reports-need a list from client of core reports to use in addition to current
reports in eCash

Operations

 

1

 

In regards to all goods and services sales, we need to have the principal
collected and the fee for the service broken out both on the screen and on the
receipt.

Operations

 

1

 

No transactions should be conducted from the ***. All transactions must be from
a ***.

Operations

 

1

 

*** product will need to have the *** created and ensure that call queue system
is flexible to match current needs

Operations

 

1

 

Tight printer integration

 

 

 

 

 

Collections

 

1

 

Need to add drop down for action taken during collection/care call-do not want
free form comments

 

 

 

 

 

Compliance

 

 

 

STATE

Compliance

 

1

 

Opt in/out per loan for ACH

Compliance

 

1

 

Need *** letters automated

Compliance

 

1

 

Add opt out option for customer that does not want to be shared between multiple
branches (FTC Reg B-Safe Harbor)

Compliance

 

 

 

AML

Compliance

 

1

 

Automated currency transaction reporting with ability to aggregate transactions
and filter by amount or another field

Compliance

 

1

 

OFAC query for all transactions

Compliance

 

1

 

Cradle to Grave loan history report

Compliance

 

1

 

Ability to re-print (receipts)

Compliance

 

1

 

Check image storage (front and back)

Compliance

 

1

 

Database requirements (***)

Compliance

 

 

 

AML

Compliance

 

1

 

*** check cashing document retention

Compliance

 

1

 

Payee/customer check cashing aggregation

Compliance

 

1

 

Ability to enforce required fields at certain dollar thresholds for certain
products

Compliance

 

1

 

Aggregation of cash in or out ***, regardless of entity

Compliance

 

1

 

ID scanning (image only)

 

--------------------------------------------------------------------------------

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

 

2

--------------------------------------------------------------------------------


 

Compliance

 

1

 

Integration of money order serial numbers and wire transfers MTCNs

 

 

 

 

 

3rd Party

 

1

 

Interface-Bill Pay

3rd Party

 

1

 

Interface-Need API for collection center-initially will interface with current
collections system-specs for eCash collections to come at a later date

3rd Party

 

1

 

Interface-Money Orders

3rd Party

 

1

 

Interface-TRECS-accounting import

3rd Party

 

1

 

Interface-Western Union

3rd Party

 

1

 

DFS ping

3rd Party

 

1

 

Veritec check database integration

 

 

 

 

 

Installment

 

1

 

Only charge late fee once per month on ***

Installment

 

1

 

Rule to hold payment allocation of late fees to the end of the loan-***client
will confirm that this is needed

Installment

 

1

 

Ability to set up delinquency based on missed payments (bi-weekly, monthly) so
accounts are in cure for *** missed payments before charging off

Installment

 

1

 

Refinance back to ***

Installment

 

1

 

When they do refinance’s the customer would stay at the lowest rate.  Example
customer started with $5K loan and paid down to $1K.  Refinance back to $2K. 
They were at 12.5% interest and when they refinance they should stay at the
lowest rate.

Installment

 

 

 

Keep in mind that this doesn’t cover any detailed or desired reporting
requirements

Installment

 

1

 

Handle multiple methods of interest — 365/366, 360, with multiple payment cycles
(bi-weekly, semi-monthly, monthly)

Installment

 

1

 

Utilize *** of payment rules for customer status and write-off needs.

Installment

 

1

 

# of Missed payments before default may vary by product, state, pay cycle

Installment

 

1

 

At loan origination, provide customer with best options for first payment and
subsequent payment dates to attempt to avoid multiple payments with no principal
pay down

 

--------------------------------------------------------------------------------

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

 

3

--------------------------------------------------------------------------------

 

SCHEDULE 2

 

SERVICE LEVEL AGREEMENT

 

eCash Help Desk

 

Hours

 

Days

 

Response Time

 

Escalation
Process

Normal Hours of Operation

 

***

 

***

 

Calls are answered live.

 

Call ***

Outside Normal Hours (including holidays)

 

 

 

 

 

Should be answered live or within a reasonable callback time. Call goes to four
(4)  phones. Two on-call techs as well as ***.

 

Call ***

 

SEVERITY — LEVEL ONE

 

Error/Issue Resolution

 

Emergency Bug Fix

 

Database Performance
Issues

 

Compliance and
Regulatory Issues

Business/Financial Exposure

 

The application failure ***.

 

The application failure ***.

 

The compliance issue creates a high state or federal compliance exposure.

Work Outage

 

The application failure causes users to be unable to work or perform some
significant portion of their job.

 

The application failure causes users to be unable to work or perform some
significant portion of their job.

 

n/a

Number of Users Affected

 

The application failure affects a large number of users.

 

The application failure affects a large number of users.

 

n/a

Workaround (carries the heaviest weighting of the characteristics for Severity 1
and 2)

 

There is no acceptable workaround to the problem (i.e., the job cannot be
performed in any other way).

 

There is no acceptable workaround to the problem (i.e., the job cannot be
performed in any other way).

 

There is no acceptable workaround to the problem (i.e., the job cannot be
performed in any other way).

Resolution Time (does not include CCFI time for deployment to production)

 

Within ***.

 

Within ***.

 

Within ***.

 

--------------------------------------------------------------------------------

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

 

--------------------------------------------------------------------------------


 

SEVERITY — LEVEL TWO

 

Error/Issue Resolution

 

Critical Bug Fix

 

Device Integration Issues

Business/Financial Exposure

 

The application failure creates a ***.

 

The problem device creates a ***.

Work Outage

 

The application failure causes users to be unable to work or perform some
significant portion of their job.

 

The problem device causes users to be unable to perform a minor portion of their
job, but they are still able to complete most other tasks.

Number of Users Affected

 

The application failure affects a large number of users.

 

The problem device affects a small number of users.

Workaround (carries the heaviest weighting of the characteristics for Severity 1
and 2)

 

There is an acceptable and implemented workaround to the problem (i.e., the job
can be performed in some other way).

 

There is likely an acceptable workaround to the problem.

Resolution Time (does not include CCFI time for deployment to production)

 

Within four (4) hours.

 

Within twenty-four (24) hours.

 

SEVERITY — LEVEL THREE

 

Error/Issue Resolution

 

Regular Bug Fix

Business/Financial Exposure

 

The application failure creates a ***.

Work Outage

 

The application failure causes users to be unable to perform a minor portion of
their job, but they are still able to complete most other tasks.

Number of Users Affected

 

The application failure affects a small number of users.

Workaround (carries the heaviest weighting of the characteristics for Severity 1
and 2)

 

There is likely an acceptable workaround to the problem.

Resolution Time (does not include CCFI time for deployment to production)

 

Next quarterly service pack release.

 

--------------------------------------------------------------------------------

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

 

2

--------------------------------------------------------------------------------


 

Definitions for Requests For Support

A request for support will require the user to either call or email the eCash
Help Desk. The following services are provided in response:

 

Corrective maintenance

Defined as activities associated with root-cause analysis and bug-fix isolation
and resolution:

 

Root-cause analysis

Analysis of the root causes of problems. Problems will be reviewed to determine
their root causes, measures will be taken to correct the sources of the
problems, and reports will be prepared and distributed in a timely fashion.

 

Bug fixes

Defined as the emergency repair of any operation that does not comply with
expected system operation. This includes system errors, “hung” or halted
screens, or unexpected results within the system that render it unusable for the
purpose for which it was designed.

 

Recording requests for system enhancements

Ideas and requests for system enhancements will be formally logged and noted for
consideration by eCash for inclusion in a future release.

 

Definitions

 

Support Request

For the purposes of this agreement, a Support Request is generally defined as a
request for support to fix a defect in existing application code or a request
for support that involves no modifications to application code, such as a
question.

 

Work Order

For the purposes of this agreement, a Work Order is generally defined as any
request to make modifications to the functionality of eCash or any request to
add functionality to eCash. Such requests are not covered under this agreement.

 

Support

The eCash Help Desk is manned between ***, Monday through Friday.

 

Availability

Outside of these hours, support calls ring four phones.  Two on call techs along
with Scott Putnam and Terry Freeze.

 

Severity Codes

The following characteristics are used to identify the severity of a problem
report:

* Business and financial exposure

* Work outage

* Number of users affected

* Workaround

* Acceptable resolution time

 

--------------------------------------------------------------------------------

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

 

3

--------------------------------------------------------------------------------


 

It is not necessary (nor is it likely) to have perfect match of each
characteristic to categorize a problem report at a particular severity level. A
given problem must be judged against each of the characteristics to make an
overall assessment of which severity level best describes the problem. CCFI and
eCash will jointly determine the initial severity rating for a call.

 

Roles and Responsibilities

 

CCFI

CCFI has the following general responsibilities under this agreement:

 

CCFI will conduct business in a courteous and professional manner with eCash.

CCFI users eCash will use the appropriate help desk to request support.

CCFI will use their own appropriate help desk to provide initial support,
including raising support calls with the eCash Help Desk.

CCFI will provide all information required to open a support request.

CCFI will assign severity codes adhering to the correct usage of these codes as
defined in this SLA.

 

Once a support request has been submitted, CCFI will make them available to work
with the eCash support resource assigned to the support request.

 

eCash

eCash has the following general responsibilities under this agreement:

 

eCash will conduct business in a courteous and professional manner with CCFI.

eCash will log all information from CCFI required to establish contact
information, document the nature of the problem and CCFI’s hardware/network
environment (as applicable).

 

eCash will attempt to resolve problems over the phone on first call.

eCash will escalate support request to next level of internal support within
eCash upon approach of established resolution targets.

eCash will obtain CCFI’s approval before closing a support call.

 

4

--------------------------------------------------------------------------------
